150 Ga. App. 404 (1979)
258 S.E.2d 21
UNIVERSITY CAB, INC.
v.
FAGAN.
57814.
Court of Appeals of Georgia.
Submitted May 9, 1979.
Decided June 7, 1979.
Rehearing Denied June 22, 1979.
Harris Bullock, for appellant.
Thomas A. Travis, Jr., for appellee.
BIRDSONG, Judge.
The superior court affirmed an award of workers' compensation and this appeal has followed. The claimant-appellee is the widow of Joseph Fagan who died in an accident in Atlanta while driving a taxi cab owned by appellant but leased to Fagan. The operation of the cab was subject to the Atlanta city ordinances. The appellant in its brief has admitted that the facts in this case are "virtually identical" to those in Worrell v. Yellow Cab Co., 146 Ga. App. 748 (247 SE2d 569). But then at great length, appellant attempts to distinguish Worrell. While we have considered these arguments carefully, there is no real distinction discernible between the two cases. In Worrell, we held that a driver of a leased taxi cab *405 operating under the Atlanta Taxi Cab Ordinances was an employee and not an independent contractor and was covered under workers' compensation. To conclude that the judgment below was erroneous would require us to overrule Worrell. We decline. Therefore, we are bound to affirm as the evidence authorized the findings of fact and the award of compensation to claimant as a widow of an employee covered under the Workers' Compensation Act, Code Title 114.
Judgment affirmed. Quillian, P. J., and Smith, J., concur.